           Case 8:20-cv-02929-TDC Document 1 Filed 10/09/20 Page 1 of 15




                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND
                                               Southern Division
----------------------------------------------------------------

 CHARLES HINE,                                                     Case No.
 1035 Norman Dr APT 204
 Annapolis, MD, 21403
                                                                   COMPLAINT
                   Plaintiff,

          v.

 PRINCE GEORGE’S COUNTY, MARYLAND
 14741 Governor Oden Bowie Drive
 Upper Marlboro, MD 20772


     Serve: Resident Agent
            Prince George’s County Attorney
            Rhonda L. Weaver
            1301 McCormick Drive
            Suite 4100
            Largo, MD 20774

    and

 PRINCE GEORGE’S COUNTY FIRE AND
 EMERGENCY MEDICAL SERVICES
 DEPARTMENT
 9201 Basil Court, Suite 452
 Largo, MD 20774

     Serve: Resident Agent
            Prince George’s County Attorney
            Rhonda L. Weaver
            1301 McCormick Drive
            Suite 4100
            Largo, MD 20774

                   Defendants.

----------------------------------------------------------------
            Case 8:20-cv-02929-TDC Document 1 Filed 10/09/20 Page 2 of 15



       Plaintiff Charles Hine by and through his undersigned counsel, POSEY LEBOWITZ PLLC

and EISENBERG & BAUM, LLP, hereby files this Complaint against Defendant and alleges as

follows:

                                PRELIMINARY STATEMENT

       1.       Plaintiff Charles Hine is a deaf individual who is considered disabled under

federal, state, and local antidiscrimination laws. When Mr. Hine resided in Pennsylvania, he was a

volunteer firefighter with no restrictions on his duties. Mr. Hine applied to work for Defendants as

a volunteer firefighter. Defendants have a long history of discriminating against deaf and hard of

hearing individuals. Even after Mr. Hine submitted all his medical documents required by

Defendants, they insisted Mr. Hine to take an additional test at his own expense. Moreover,

Defendants denied Mr. Hine’s application based on their discriminatory policy requiring a hearing

ability to become a firefighter. Defendants’ conduct violated federal, state, and local

antidiscrimination laws that prohibit disparate treatment of persons with disabilities and the

implementation of policies that have a disparate impact.

       2.       Plaintiff brings this action to compel Defendants to cease unlawful discriminatory

practices and implement policies and procedures that will ensure that deaf and hard-of-hearing

persons are free from discrimination. Plaintiff seeks declaratory, injunctive, and equitable relief;

compensatory and punitive damages; attorneys’ fees and costs; and all other available remedies to

redress Defendants’ unlawful disability discrimination in violation of Title I of the Americans with

Disabilities Act (“ADA”), 42 U.S.C. §§ 12111 et seq.; Section 504 of the Rehabilitation Act of

1973 (“RA”), 29 U.S.C. § 794; Maryland Fair Employment Practices Act (“FEPA”), Md. Code

Ann., State Gov’t § 20-601, et seq. (1984, 2014 Repl. Vol.); Prince George’s County Code, Md.

(“PGCC”) § 2-185, et seq.
            Case 8:20-cv-02929-TDC Document 1 Filed 10/09/20 Page 3 of 15



                                            THE PARTIES

       3.         Plaintiff Charles Hine is a deaf individual who communicates primarily in

American Sign Language (“ASL”), which is his expressed, preferred, and most effective means of

communication. He is substantially limited in his major life activities of hearing and speaking

within the meaning of federal and state antidiscrimination laws.

       4.         Defendant Prince George’s County is a county and local government duly

organized and existing under the laws of the State of Maryland. It is subject to the requirements of

the federal and state antidiscrimination laws. It is located at 14741 Governor Oden Bowie Drive

Upper Marlboro, MD 20772.

       5.         Defendant Prince George’s County Fire and Emergency Medical Services

Department is a department of Prince George’s County and a public entity that is subject to the

requirements of the federal and state antidiscrimination laws. Defendant is located at 9201 Basil

Court, Suite 452 Largo, MD 20774.

                                     JURISDICTION & VENUE

       6.         The Court has jurisdiction over the subject matter of the action pursuant to 28 U.S.C.

§§ 1331 and 1343 for Plaintiff’s claims arising under the laws of the United States, and

supplemental jurisdiction pursuant to 28 U.S.C. § 1367 for Plaintiff’s claims arising under state

and local laws.

       7.         Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Defendants

reside in this District and a substantial part of the events and omissions giving rise to Plaintiff’s

claims occurred in this District.

       8.         Venue in the Southern Division is proper pursuant to Local Rule 501(4)(a)(i), as

the principal offices of the Maryland local government or agency party to this action is located
            Case 8:20-cv-02929-TDC Document 1 Filed 10/09/20 Page 4 of 15



within the Southern Division.

                                       STATEMENT OF FACTS

       9.       Mr. Hine is a deaf individual who communicates primarily in American Sign

Language (“ASL”), which is his expressed, preferred, and most effective means of communication.

       10.      Defendants have a long history of discriminating against people with disabilities

and deaf and hard of hearing individuals. Defendants’ discriminatory conduct led to several

settlement agreements with the United State Department of Justice and lawsuits. See U.S. Dep’t

of Justice, Prince George's County, Maryland To Agree To Give Deaf Volunteers A Chance To

Be           Emergency             Medical        Technicians,           Under                Agreement,

https://www.justice.gov/archive/opa/pr/1998/April/172.htm.html (Apr. 9, 1998); U.S. Dep’t of

Justice, Settlement Agreement Between The United States Of America And Prince George’s

County,        Maryland,         And     Prince    George’s         County       Fire         Department,

https://www.justice.gov/crt/settlement-agreement-between-united-states-america-and-prince-

georges-county-maryland-and-prince; The Washington Times, Rejected deaf applicant sues PG

fire        department,          The     Washington         Times        (Apr.          18,        2001),

https://www.washingtontimes.com/news/2001/apr/18/20010418-022054-2518r/.

       11.      Despite this long history and various settlement agreements, Defendants still

discriminated against Mr. Hine, who is a deaf individual.

       12.      Deaf and hard of hearing individuals are competent to work as and perform the

essential functions of firefighters. There are numerous deaf and hard of hearing firefighters all

across the nation. See e.g., John Gray, Inside the life of a deaf firefighter, WTEN (May 14, 2018),

https://www.news10.com/news/special-reports/inside-the-life-of-a-deaf-firefighter/; dpanvideos,

Real        People:       Deaf     Firefighter    Chief,      Youtube        (May        10,       2019),
           Case 8:20-cv-02929-TDC Document 1 Filed 10/09/20 Page 5 of 15



https://www.youtube.com/watch?v=BOx6IT2D2dQ; Seek the World, Deaf Fireman Overcoming

Barriers!, Youtube (Nov. 7, 2019), https://www.youtube.com/watch?v=-lhQjWGvQ0Y; William

Reynolds, Adam’s Story: One Of The Few Deaf Firefighters In US, NorthEscambia.com (Mar. 10,

2019), http://www.northescambia.com/2009/03/adams-story-one-of-the-few-deaf-firefighters-in-

america.

        13.      Indeed, Mr. Hine himself was a competent firefighter when he resided in

Pennsylvania. He was able to perform the essential functions of the job and had no restrictions on

his duties. The fire chief even wrote a recommendation letter for him.

        14.      In February of 2017, Mr. Hine applied to become a volunteer firefighter and EMT

in with the Morningside Volunteer Fire Department, which is an instrumentality of Defendants.1

His application at the time did not go through because of a failed background check.

        15.      On or about January 25, 2018, Mr. Hine’s employment application was

reconsidered and the status was updated from “not cleared” to “cleared.”

        16.      Mr. Hine was referred for a physical examination to Concentra Occupational Health

(“Concentra”).

        17.      On February 22, 2018, Concentra conducted a physical exam of Mr. Hine and

determined that he had a history of Attention Deficit Hyperactivity Disorder (“ADHD”) and

congenital hearing loss.

        18.      On March 8, 2018, Defendants informed Mr. Hine that “[t]he selection process for

members requires a thorough and complete physical in accordance to the medical standards

outlined in [National Fire Protection Association (“NFPA”)] 1582.” Defendants informed Mr.



1
  Under the Prince George’s County code, “[a]ll existing nonprofit incorporated volunteer fire companies and/or
rescue squads operating in Prince George's County are declared to be an instrumentality of Prince George's County .
. . .” Prince George’s County, Md., Code § 11-324(a).
          Case 8:20-cv-02929-TDC Document 1 Filed 10/09/20 Page 6 of 15



Hine that he did not meet the standards set by Prince George’s County Fire to become a firefighter

because of the “[f]ailed medical examination (Hearing Loss)[.]”

        19.      Upon information and belief, Defendants use the NFPA 6.5 standards, which

requires an audiometric testing average hearing loss in the unaided better ear greater than 40db at

500Hz, 2000Hz, and 3000Hz when the audiometric device is calibrated to ANSI Z24.5, to become

a firefighter.

        20.      Defendants requested Mr. Hine to submit additional documentation to include

audiometry results, treatment plan, diagnosis, prognosis, medication, and all studies performed

regarding his conditions.

        21.      Mr. Hine submitted his audiometry results from 2010 conducted by Penn Medicine

and letter dated November 25, 2009 from Broker, Cramer, Swanson & Goldberg, E.N.T./Allergy.

In regard to his ADHD, he submitted records from 2007 to 2018 and a note that he was no longer

on medication.

        22.      On September 5, 2018, Defendants informed Mr. Hine to submit current medical

documentation, including an audiometry test results done within the last six months and

verification of stability of ADHD medications.

        23.      Upon information and belief, taking an audiometry test would have cost Mr. Hine

approximately $150 to $400. Mr. Hine was unemployed at the time and did not have the means to

pay for the test.

        24.      On September 24, 2018, Mr. Hine contacted Defendants acknowledging their

request and requested Defendants to schedule a hearing test at no cost. There was no response from

Defendants.

        25.      On December 29, 2018, Mr. Hine submitted a letter from the Amin Medical Center
          Case 8:20-cv-02929-TDC Document 1 Filed 10/09/20 Page 7 of 15



that advised that he is no longer on medication and he exhibits no symptoms of ADHD. He also

informed Defendants that he has a permanent congenital deafness and that the hearing test he

submitted should suffice because a subsequent hearing test would not show that his hearing had

improved.

       26.     On February 23, 2019, Defendants sent a letter to Mr. Hine, informing him that he

did not meet the standards to safely perform the essential functions of the volunteer

firefighter/EMT position.

       27.     At every step of the hiring process, Mr. Hine complied with the directions and

requirements of Defendants.

       28.     Upon information and belief, Mr. Hine even had a letter of recommendation from

his old fire chief sent to Defendants.

       29.     Upon information and belief, Plaintiff would have been hired as the volunteer

firefighter/EMT without Defendants’ discriminatory conduct and policy.

       30.     Mr. Hine is and has been capable of performing the essential functions of the

volunteer firefighter/EMT position with reasonable accommodations as necessary.

       31.     Defendants’ discrimination deprived Mr. Hine of the opportunity to demonstrate

that he could fulfill the essential functions of the volunteer firefighter/EMT position.

       32.     Defendants’ conduct violated federal, state, and local antidiscrimination laws that

prohibit disparate treatment of persons with disabilities and the implementation of policies that have

a disparate impact.

       33.     Mr. Hine still wishes to be considered for the volunteer firefighter/EMT position.

       34.     Because of Defendants’ discrimination, Mr. Hine suffered and continues to suffer

from embarrassment, violation of his civil rights, emotional distress, suffering, inconvenience,
          Case 8:20-cv-02929-TDC Document 1 Filed 10/09/20 Page 8 of 15



mental anguish, loss of enjoyment of life, and irreparable damage to his reputation and career

prospects.

                                     CONDITION PRECEDENT

       35.     Pursuant to the requirements of the 42 U.S.C. § 2000e-5, Plaintiff filed a timely

Charge of Discrimination with the Equal Employment Opportunity Commission (“EEOC”) and

Maryland Commission on Civil Rights on June, 12, 2019.

       36.     The EEOC issued a Notice of Right to Sue on July 28, 2020.

       37.     This Complaint is timely in that it was filed within ninety (90) days of the issuance

of the Notice of the Right to Sue.

       38.     Therefore, Plaintiff has satisfied any and all conditions precedent to the filing of his

Complaint.

  CLAIM I: VIOLATIONS OF TITLE I OF THE AMERICANS WITH DISABILITIES
                                  ACT

       39.     Plaintiff repeats and re-alleges all preceding paragraphs in support of this claim.

       40.     At all times relevant to this action, Title I of the ADA, 42 U.S.C. §§ 12111, et seq.

has been in full force and effect and has applied to Defendants’ conduct.

       41.     At all times relevant to this action, Plaintiff has been substantially limited in the

major life activity of hearing. Accordingly, he is an individual with a disability within the meaning

of the Americans with Disabilities Act (ADA), 42 U.S.C. § 12102(2).

       42.     Defendants are a covered entity and an employer within the meaning of Title I of

the ADA, 42 U.S.C. §§ 12111(2) and 12111(5), respectively.

       43.     Title I of the ADA provides that “[n]o covered entity shall discriminate against a

qualified individual on the basis of disability in regard to job application procedures, the hiring,

advancement, or discharge of employees, employee compensation, job training, and other terms,
          Case 8:20-cv-02929-TDC Document 1 Filed 10/09/20 Page 9 of 15



conditions, and privileges of employment.” 42 U.S.C. § 12112(a).

        44.      Title I of the ADA defines discrimination to include “limiting, segregating, or

classifying a job applicant or employee in a way that adversely affects the opportunities or status

of such applicant or employee because of the disability of such applicant or employee.” 42 U.S.C.

§ 12112(b)(1).

        45.      Title I of the ADA further defines discrimination to include utilizing standards,

criteria, or methods of administration that have the effect of discrimination on the basis of disability,

or that perpetuate the discrimination of others who are subject to common administrative control.

42 U.S.C. § 12112(b)(3).

        46.      Title I of the ADA further defines discrimination to include “not making reasonable

accommodations to the known physical or mental limitations of an otherwise qualified individual

with a disability who is an applicant or employee, unless such covered entity can demonstrate that

the accommodation would impose an undue hardship on the operation of the business of such

covered entity.” 42 U.S.C. § 12112(b)(5)(A).

        47.      Title I of the ADA further defines discrimination to include “denying employment

opportunities to a job applicant or employee who is an otherwise qualified individual with a

disability, if such denial is based on the need of such covered entity to make reasonable

accommodation to the physical or mental impairments of the employee or applicant.” 42 U.S.C. §

12112(b)(5)(B).

        48.      The ADA prohibits retaliation, stating that “[n]o person shall discriminate against

any individual because such individual has opposed any act or practice made unlawful by [the

ADA] or because such individual made a charge, testified, assisted, or participated in any manner

in an investigation, proceeding, or hearing under [the ADA].” 42 U.S.C. § 12203(a).
         Case 8:20-cv-02929-TDC Document 1 Filed 10/09/20 Page 10 of 15



       49.     The ADA further prohibits retaliation, stating that “[i]t shall be unlawful to coerce,

intimidate, threaten, or interfere with any individual in the exercise or enjoyment of, or on account

of his or her having exercised or enjoyed, or on account of his or her having aided or encouraged

any other individual in the exercise or enjoyment of, any right granted or protected by this chapter.”

42 U.S.C. § 12203(b).

       50.     Defendants discriminated against Plaintiff, on the basis of his disability, in violation

of Title I of the ADA and its implementing regulations, such as Defendants discriminated against

Plaintiff on the basis of his disability by discriminating against him in regard to the terms,

conditions, and privileges of employment in violation of 42 U.S.C. § 12112(a); limiting him in a

way that adversely affects his opportunities and status in violation of 42 U.S.C. § 12112(b)(1);

using standards, criteria, or methods of administration that have the effect of discrimination on the

basis of disability in violation of 42 U.S.C. § 12112(b)(3); failing to make reasonable

accommodations in violation of 42 U.S.C. § 12112(b)(5)(A); denying employment opportunities

based on the need to make such accommodations in violation of 42 U.S.C. § 12112(b)(5)(B); using

qualification standards, employment tests or other selection criteria that screen out or tend to screen

out an individual with a disability in violation of 42 U.S.C. § 12112(b)(6); retaliating against

Plaintiff for asserting his ADA rights in violation of 42 U.S.C. § 12203(a); and threatening and

interfering with Plaintiff’s exercise of his ADA rights in violation of 42 U.S.C. § 12203(b).

       51.     On information and belief, discrimination against deaf and hard of hearing

individuals is the result of a policy and/or practice of Defendants to limit, restrict, or segregate

employees based on their disability.

       52.     As set out above, absent injunctive relief there is a clear risk that Defendants’

actions will recur with Plaintiff and/or additional deaf employees.
         Case 8:20-cv-02929-TDC Document 1 Filed 10/09/20 Page 11 of 15



        53.     Plaintiff is therefore entitled to compensatory and punitive damages, injunctive

relief, and an award of attorney’s fees, costs, and disbursements pursuant to the ADA, 42 U.S.C.

§ 12117(a).

     CLAIM II: VIOLATIONS OF SECTION 504 OF THE REHABILITATION ACT

        54.     Plaintiff repeats and re-alleges all preceding paragraphs in support of this claim.

        55.     At all times relevant to this action, Section 504 of the Rehabilitation Act, 29 U.S.C.

§ 794 has been in full force and effect and has applied to the Defendants’ conduct.

        56.     At all times relevant to this action, Plaintiff has had a substantial limitation to the

major life activities of hearing, speaking, and reading, and has been an individual with a disability

within the meaning of the Rehabilitation Act. 29 U.S.C. § 705(9).

        57.     At all times relevant to this action, Defendants have been a program or activity

receiving federal financial assistance pursuant to 29 U.S.C. § 794(b).

        58.     Pursuant to Section 504 of the Rehabilitation Act, “[n]o otherwise qualified

individual with a disability . . . shall, solely by reason of her or his disability, be excluded from the

participation in, be denied the benefits of, or be subjected to discrimination under any program or

activity receiving Federal financial assistance.” 29 U.S.C. § 794.

        59.     Defendants subjected Plaintiff to discrimination, solely on the basis of disability, in

violation of 29 U.S.C. § 794.

        60.     Plaintiff is therefore entitled to compensatory damages, injunctive relief, and an

award of attorney’s fees, costs, and disbursements, pursuant to 29 U.S.C. § 794(a).

CLAIM III: VIOLATIONS OF MARYLAND FAIR EMPLOYMENT PRACTICES ACT

        61.     Plaintiff repeats and re-alleges all preceding paragraphs in support of this claim.

        62.     At all times relevant to this action, the Maryland Fair Employment Practices Act,
         Case 8:20-cv-02929-TDC Document 1 Filed 10/09/20 Page 12 of 15



Md. Code Ann., State Gov’t § 20-601, et seq. (1984, 2014 Repl. Vol.) has been in full force and

effect and has applied to Defendants’ conduct.

       63.     At all times relevant to this action, Plaintiff has had substantial impairments to the

major life activities of hearing, speaking, and reading and has been a qualified individual with a

disability within the meaning of § 20-601.

       64.     At all times relevant to this action, Defendants have been an employer within the

meaning of § 20-601.

       65.     Pursuant to § 20-606, an employer may not “fail or refuse to hire, discharge, or

otherwise discriminate against any individual with respect to the individual's compensation, terms,

conditions, or privileges of employment” or “limit, segregate, or classify its employees or

applicants for employment in any way that would deprive or tend to deprive any individual of

employment opportunities or otherwise adversely affect the individual's status as an employee”

because of the individual’s disability. See also § 20-901; 20-902.

       66.     The Code of Maryland Regulations (“COMAR”) § 14.03.02 et seq. further

explicates the statutory scheme.

       67.     Defendants discriminated against Plaintiff on the basis of his disability in violation

of the FEPA and the COMAR.

       68.     Plaintiff is therefore entitled to compensatory damages, injunctive relief, and an

award of attorney’s fees, expert witness fees, and costs. See § 20-1013; COMAR § 14.03.01.14.

          CLAIM IV: VIOLATIONS OF PRINCE GEORGE’S COUNTY CODE

       69.     Plaintiff repeats and re-alleges all preceding paragraphs in support of this claim.

       70.     At all times relevant to this action, the Prince George’s County Code, Md. (“PGCC”)

§ 2-185, et seq. has been in full force and effect and has applied to Defendants’ conduct.
         Case 8:20-cv-02929-TDC Document 1 Filed 10/09/20 Page 13 of 15



       71.     At all times relevant to this action, Plaintiff has had substantial impairments to the

major life activities of hearing, speaking, and reading and has been a qualified individual with a

disability within the meaning of § 2-186.

       72.     At all times relevant to this action, Defendants have been an employer within the

meaning of § 2-186.

       73.     Pursuant to § 2-222, “[n]o employer in the County shall discharge or refuse to hire

any person, or act against any person with respect to compensation or other terms and conditions

of employment, or limit, segregate, classify, or assign employees because of discrimination.”

       74.     Defendants discriminated against Plaintiff, on the basis of his disability, in violation

of the Prince George’s County Code.

       75.     Plaintiff is therefore entitled to compensatory damages, punitive damages,

injunctive relief, and an award of attorney’s fees, costs, and disbursements, pursuant to Md. Code

Ann., State Gov’t § 20-1202.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully prays that this Court grant the following relief

against Defendants:

       A.      Enter a declaratory judgment, pursuant to Rule 57 of the Federal Rules of Civil

Procedure, stating that Defendants’ policies, procedures, and practices have subjected Plaintiff to

unlawful discrimination in violation of Title I of the ADA, the RA, the FEPA, and the PGCC.

       B.      Enjoin Defendants from implementing or enforcing any policy, procedure, or

practice that discriminates against deaf and hard of hearing individuals;

       C.      Order Defendants:
 Case 8:20-cv-02929-TDC Document 1 Filed 10/09/20 Page 14 of 15



      i. to develop, implement, promulgate, and comply with a policy prohibiting future

         discrimination against Plaintiff or other deaf or hard of hearing individuals;

     ii. to develop, implement, promulgate, and comply with a policy to ensure that

         Defendants will notify individuals who are deaf or hard of hearing of their right

         to effective auxiliary aids and services;

     iii. to develop, implement, promulgate, and comply with a policy to ensure that

         Defendants will provide individuals who are deaf or hard of hearing with

         reasonable accommodation;

     iv. to train all its employees, staff, and other agents about the rights of individuals

         who are deaf or hard of hearing under the ADA, the RA, the FEPA, and the PGCC;

     v. to hire Plaintiff.

D.     Award to Plaintiff:

      i. Compensatory damages pursuant to the ADA, the RA, the FEPA, and the PGCC;

     ii. Punitive damages pursuant to the ADA and the PGCC;

     iii. Reasonable costs and attorneys’ fees pursuant to the ADA, the RA, the FEPA, and

         the PGCC;

     iv. Interest on all amounts at the highest rates and from the earliest dates allowed by

         law;

     v. Any and all other relief, including back pay or front pay, that this Court finds

         necessary and appropriate.
         Case 8:20-cv-02929-TDC Document 1 Filed 10/09/20 Page 15 of 15



Dated: October 9, 2020

                                                Respectfully Submitted


                                                ________/s/__________
                                                Ryan C. Posey, Esq.
                                                POSEY LEBOWITZ PLLC
                                                3221 M Street NW
                                                Washington DC 20007
                                                202-524-0123 ext. 2
                                                202-810-9009 (fax)
                                                rposey@poseylebowitz.com
                                                Attorney for Plaintiff


LEAD COUNSEL TO BE ADMITTED PRO HAC VICE
Andrew Rozynski, Esq. (NY# 5054465)
EISENBERG & BAUM, LLP
24 Union Square East, Fourth Floor
New York, NY 10003
212-353-8700 (tel.)
212-353-1708 (fax)
arozynski@eandblaw.com
Attorneys for Plaintiff
